[Cite as In re T.L., 2014-Ohio-1840.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100328




                                         IN RE: T.L.
                                        A Minor Child



                                        JUDGMENT:
                                         AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 08123944

        BEFORE: Rocco, J., Jones, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: May 1, 2014

                                              -i-
ATTORNEY FOR APPELLANT

Sheryl Trzaska
Assistant State Public Defender
Office of the Public Defender
250 E. Broad Street, Suite 140
Columbus, Ohio 43215

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Fallon Radigan
       Daniel T. Van
       Katherine Mullin
Assistant County Prosecutors
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} In this case involving a Serious Youthful Offender (“SYO”), appellant T.L.

appeals from the juvenile court’s denial of his motion to vacate a void sentence.   For the

reasons that follow, we affirm.

       {¶2} On June 10, 2008, T.L. appeared in juvenile court and admitted to two counts

of aggravated robbery (R.C. 2911.01(A)(1)), with corresponding firearm specifications

(R.C. 2941.141; R.C. 2941.145), and a SYO specification (R.C. 2152.11).

       {¶3} According to the hearing transcript from June 10, 2008, T.L. agreed to a

three-year commitment in an Ohio Department of Youth Services (“ODYS”) facility.

T.L. further indicated that he understood that he could be incarcerated for ten more years

in an adult facility following his commitment in the ODYS facility. At the time that

T.L. entered into the plea agreement, T.L. was subject to a mandatory bindover, meaning

T.L.’s case would be transferred and he would be tried as an adult.   In light of this fact,

it appears that T.L.’s counsel struck a good bargain for him in negotiating these terms.

At this time, T.L. was 16 years old.

       {¶4} On June 19, 2008, the juvenile court entered two journal entries.          One

journal entry set forth that T.L. was adjudged delinquent and that T.L. had agreed to a

three-year commitment to ODYS and to a SYO finding.          The second journal entry set

forth that T.L. was committed to ODYS for one year on each count of aggravated robbery
and for one year on the firearm specification, all to run consecutively.       T.L. did not

appeal from these orders.

       {¶5} On January 23, 2009, the juvenile court entered a nunc pro tunc journal entry.

 That journal entry stated that the original journal entry had been incomplete.   The order

set forth that T.L. was a SYO and then stated as follows:

       [T.L.] is sentenced to a minimum term of ten (10) years imprisonment for
       all counts of the complaint on the adult portion of the [SYO] sentence
       pursuant to Chapter 2929 of the Ohio Revised Code.
       IT IS FURTHER ORDERED that the [SYO] sentence is stayed pending
       successful completion of the juvenile disposition towards the total adult
       prison sentence of ten (10) years if the adult sentence is invoked.
       ***

T.L. did not file an appeal.

       {¶6}   On May 11, 2011, the juvenile court conducted a hearing and granted the

state’s motion to invoke the adult portion of the SYO disposition. The juvenile court

sentenced T.L. to the Department of Rehabilitation and Correction.             The sentence

included three years for each count of aggravated robbery, to be served concurrently with

one another and consecutive to a three-year firearm specification.       At this point, T.L.

was 19 years old.   T.L. did not file a notice of appeal from this sentence.

       {¶7}   Then, on May 16, 2013, shortly after T.L. turned 21 years old, he filed in

the juvenile court a motion to vacate a void sentence.       The juvenile court denied the

motion and this appeal follows. T.L. sets forth two assignments of error for our review:

       I. The juvenile court committed plain error by invoking T.L.’s SYO prison
       terms based on conduct that occurred before T.L. was serving a legally
       valid SYO disposition, and because T.L. had insufficient notice of the
       prison term he would serve if he did not successfully complete his juvenile
       disposition.

       II. Defense counsel rendered ineffective assistance by failing to object to
       the imposition of a void sentence.

       {¶8}    In his first assignment of error, T.L. makes a number of arguments

supporting his contention that he is serving a void sentence. But we need not address

those arguments, because the juvenile court lacked jurisdiction to consider the motion that

is the subject of this appeal.

       {¶9} The Ohio Supreme Court has held that under R.C. 2152.02(C)(6), the SYO

statute, “juvenile courts do not have jurisdiction over adjudicated delinquents once they

are 21 years old.” In re J.V., 134 Ohio St. 3d 1, 2012-Ohio-4961, 979 N.E.2d 1203, ¶ 23.

 In In re J.V., the juvenile was 17 years old when he received a blended juvenile and

adult sentence.   This court reversed the juvenile court because the journal entry did not

correctly reflect the length of J.V.’s sentence as established at the disposition hearing.

In re J.V., 8th Dist. Cuyahoga Nos. 86849 and 86850, 2006-Ohio-2464. On remand, the

juvenile court attempted to correct the sentence.   At this point, the juvenile was 18 years

old.   In this entry, the juvenile court failed to correctly impose postrelease control, but

J.V. did not appeal.      Later, the juvenile court imposed the adult portion of J.V.’s

sentence, who was then 20.         Again, the juvenile court did not correctly impose

postrelease control.   J.V. appealed.   This court once again reversed and remanded the

case to the juvenile court for resentencing. In re J.V., 8th Dist. Cuyahoga No. 92869,

2010-Ohio-71.
       {¶10} On remand, the juvenile court issued its disposition. By this point, J.V.

was 21 years old.    J.V. appealed again to this court, which affirmed. In re J.V., 8th

Dist. Cuyahoga No. 94820, 2010-Ohio-5490. But the Ohio Supreme Court subsequently

reversed, determining that the juvenile court’s latest disposition was void, because the

juvenile court lacked jurisdiction over J.V. once he turned 21 years old:

       J.V. turned 21 on March 11, 2009. Accordingly, the juvenile court had no
       jurisdiction over him after that date. Nevertheless, in February 2010, it held
       a de novo sentencing hearing to correct the original juvenile disposition,
       which did not mention postrelease control. At that time, the juvenile court
       imposed the adult sentence and added postrelease control. Based on the
       plain language of R.C. 2152.02(C)(6), the juvenile court did not have
       jurisdiction over J.V. There can be no doubt that the juvenile court acted
       outside its jurisdiction and therefore that the disposition issued in February
       2010 is void.

In re J.V., 134 Ohio St. 3d 1, 2012-Ohio-4961, 979 N.E.2d 1203, at ¶ 24.

       {¶11}   Justice O’Donnell concurred in part and dissented in part, expressing

concern that

       serious youthful offenders now have an incentive to appeal any blended
       sentence imposed in the hopes of delaying the appeal long enough to divest
       the juvenile court of jurisdiction to invoke the adult portion of the blended
       sentence.

Id. at ¶ 45.

       {¶12} Applying In re J.V. to the instant case leads us to conclude that the juvenile

court lacked jurisdiction to consider T.L.’s motion to vacate a void sentence. T.L. never

filed a direct appeal from the juvenile court disposition nor from the juvenile court’s entry

invoking the adult portion of his sentence. Then, more than two years after the juvenile
court invoked the adult portion of T.L.’s sentence, and after T.L. turned 21 years old, he

collaterally attacked that sentence by filing the motion to vacate a void sentence.

         {¶13} But at that point, the juvenile court no longer had jurisdiction over his case.

Accordingly, the juvenile court was without the authority to grant T.L. the relief he

sought when he filed his motion to vacate a void sentence.        Because T.L. is appealing

from a motion that the juvenile court was without authority to consider, we cannot

consider T.L.’s arguments on appeal.       We, therefore,   overrule the first assignment of

error.

         {¶14} In his second assignment of error, T.L. argues that his counsel was

ineffective in failing to object to the imposition of a void sentence. We overrule the

assignment of error because it is barred under the doctrine of res judicata.

         {¶15} T.L. asserts that, had his defense counsel objected at the hearing on May 11,

2011, and argued that the juvenile court was not permitted to impose the adult portion of

his sentence, the juvenile court could not have imposed the adult portion of his sentence,

and T.L. would not be serving what he argues is a void prison term.

         {¶16} When an appellant’s ineffective assistance of counsel claim does not rely on

evidence outside of the record, the claim should be filed on direct appeal or else it is

barred under the doctrine of res judicata. State v. Patrick, 8th Dist. Cuyahoga No.

99418, 2013-Ohio-5020, ¶ 10; see also State v. Sturdivant, 8th Dist. Cuyahoga No.

98747, 2013-Ohio-584, ¶ 13 (“The doctrine of res judicata precludes a convicted

defendant from raising an issue in a motion for postconviction relief if he or she could
have raised the issue on direct appeal.”)     Here T.L.’s ineffective assistance of counsel

argument does not rely on any extra-record evidence.       T.L. never filed a direct appeal in

this case. Accordingly, he is now barred from raising this issue.

       {¶17} Furthermore, even if T.L. had not been required to file a direct appeal to

raise the issue of ineffective assistance of counsel, we still would not consider this

assignment of error because the time has elapsed for filing      a postconviction petition as

well. Under R.C. 2953.21(A), T.L. could file a petition for postconviction relief in the

juvenile court “no later than one hundred eighty days after the expiration of the time for

filing the appeal.”   T.L. has never filed a petition for postconviction relief in the juvenile

court and is now raising the issue of ineffective assistance of counsel for the first time in

this court — approximately two years after the time for filing the petition expired.

Finally, none of the statutory exceptions to the time limit apply in this case. See R.C.

2953.21(A)(2).    Because we cannot consider T.L.’s ineffective assistance of counsel

argument, we overrule the second assignment of error.

       {¶18} We affirm the final judgment of the juvenile court.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
________________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR